Title: Enclosure A: [List of Petitions for Compensations for Supplies], [16 April 1792]
From: 
To: 



List of petitions for compensations for supplies furnished during the late War.

Petition of
Lewis Van Woert,
Petition of
John Holbrook,


Jacob Green and others surviving partners of Nathaniel Green & Co.
Ludwig Kuhn,


Levy Bartleson,


Abiel Smith,


William Harris,


Webb and White,


Benjamin Van Fossan, Administrator of Peter Van Fossan.
John Crumpton, and Griffith Jones.


Thomas Hart.



